Appeal from an order of the Supreme Court, Cattaraugus County (Michael L. Nenno, A.J.), entered December 2, 2014. The order, among other things, granted plaintiff’s motion for leave to reargue and, upon reargument, denied the *1579motion of defendant Richard Bernstein for summary judgment dismissing the amended complaint against him.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 26, 2016, and filed in the Cattaraugus County Clerk’s Office on September 29, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Whalen, P.J., Centra, Carni, Curran and Troutman, JJ.